Per Curiam.
In this action for foreclosure of a mortgage, the named defendant has appealed from the trial court’s denial of his third motion to “reopen judgment and extend law day.” “A motion to open a judgment of strict foreclosure is addressed to the discretion of the trial court; see General Statutes § 49-15; and ‘ “unless that discretion was abused or was based upon *509some error in law, the denial of the motion must stand.” Carrington v. Muhlfeld, 122 Conn. 334, 337, 189 A.2d 184 [1937].’ Sebastiano v. Corde, 171 Conn. 324, 325-26, 370 A.2d 946 (1976).” Melillo v. Spiro, 187 Conn. 333, 334, 445 A.2d 921 (1982). The named defendant has failed to show that the trial court abused its discretion or that its exercise of discretion was based on an error in law.
There is no error; the case, however, is remanded with direction to render judgment as on file except for such modification as is made necessary by the lapse of time since the original judgment.